        Case 2:21-bk-10826-BB                 Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36                                Desc
                                               Main Document    Page 1 of 33


                                       UNITED STATES BANKRUPTCY COURT
                                                  Central DISTRICT OF California



In Re. Kfir Gavrieli                                                §                   Case No. 21-10826
                                                                    §
                                                                    §
                      Debtor(s)                                     §
                                                                                            Jointly Administered

Monthly Operating Report                                                                                                  Chapter 11

Reporting Period Ended: 07/31/2021                                                        Petition Date: 02/01/2021

Months Pending: 6                                                                         Industry Classification:    0   0    0     0

Reporting Method:                              Accrual Basis                         Cash Basis

Debtor's Full-Time Employees (current):                                          0

Debtor's Full-Time Employees (as of date of order for relief):                   0



Supporting Documentation (check all that are attached):
(For jointly administered debtors, any required schedules must be provided on a non-consolidated basis for each debtor)

        Statement of cash receipts and disbursements
        Balance sheet containing the summary and detail of the assets, liabilities and equity (net worth) or deficit
        Statement of operations (profit or loss statement)
        Accounts receivable aging
        Postpetition liabilities aging
        Statement of capital assets
        Schedule of payments to professionals
        Schedule of payments to insiders
        All bank statements and bank reconciliations for the reporting period
        Description of the assets sold or transferred and the terms of the sale or transfer




/s/ Robert Kors                                                              Robert Kors, Trustee
Signature of Responsible Party                                               Printed Name of Responsible Party
08/23/2021
                                                                             c/o Force Ten Partners
Date
                                                                             5271 California, Suite 270, Irvine, CA 92617
                                                                             Address



STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.

UST Form 11-MOR (06/07/2021)                                        1
         Case 2:21-bk-10826-BB                  Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36                      Desc
                                                 Main Document    Page 2 of 33
Debtor's Name Kfir Gavrieli                                                                       Case No. 21-10826


Part 1: Cash Receipts and Disbursements                                           Current Month            Cumulative

a.   Cash balance beginning of month                                                       $9,062,095
b.   Total receipts (net of transfers between accounts)                                       $21,795                 $9,342,570
c.   Total disbursements (net of transfers between accounts)                                         $0                $258,679
d.   Cash balance end of month (a+b-c)                                                     $9,083,890
e.   Disbursements made by third party for the benefit of the estate                                 $0                      $0
f.   Total disbursements for quarterly fee calculation (c+e)                                         $0                $258,679
Part 2: Asset and Liability Status                                                Current Month
(Not generally applicable to Individual Debtors. See Instructions.)
a. Accounts receivable (total net of allowance)                                                      $0
b.   Accounts receivable over 90 days outstanding (net of allowance)                                 $0
c.   Inventory       ( Book        Market      Other      (attach explanation))                      $0
d    Total current assets                                                                            $0
e.   Total assets                                                                                    $0
f.   Postpetition payables (excluding taxes)                                                         $0
g.   Postpetition payables past due (excluding taxes)                                                $0
h.   Postpetition taxes payable                                                                      $0
i.   Postpetition taxes past due                                                                     $0
j.   Total postpetition debt (f+h)                                                                   $0
k.   Prepetition secured debt                                                                        $0
l.   Prepetition priority debt                                                                       $0
m. Prepetition unsecured debt                                                                        $0
n.   Total liabilities (debt) (j+k+l+m)                                                              $0
o.   Ending equity/net worth (e-n)                                                                   $0

Part 3: Assets Sold or Transferred                                                Current Month           Cumulative


a.   Total cash sales price for assets sold/transferred outside the ordinary
     course of business                                                                              $0                      $0
b.   Total payments to third parties incident to assets being sold/transferred
     outside the ordinary course of business                                                         $0                      $0
c.   Net cash proceeds from assets sold/transferred outside the ordinary
     course of business (a-b)                                                                        $0                      $0

Part 4: Income Statement (Statement of Operations)                                Current Month           Cumulative
(Not generally applicable to Individual Debtors. See Instructions.)
a. Gross income/sales (net of returns and allowances)                                                $0
b.   Cost of goods sold (inclusive of depreciation, if applicable)                                   $0
c.   Gross profit (a-b)                                                                              $0
d.   Selling expenses                                                                                $0
e.   General and administrative expenses                                                             $0
f.   Other expenses                                                                                  $0
g.   Depreciation and/or amortization (not included in 4b)                                           $0
h.   Interest                                                                                        $0
i.   Taxes (local, state, and federal)                                                               $0
j.   Reorganization items                                                                            $0
k.   Profit (loss)                                                                                   $0                      $0


UST Form 11-MOR (06/07/2021)                                           2
         Case 2:21-bk-10826-BB                    Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36                                    Desc
                                                   Main Document    Page 3 of 33
Debtor's Name Kfir Gavrieli                                                                                     Case No. 21-10826

Part 5: Professional Fees and Expenses

                                                                                    Approved        Approved       Paid Current       Paid
                                                                                  Current Month    Cumulative         Month         Cumulative
a.       Debtor's professional fees & expenses (bankruptcy) Aggregate Total                  $0              $0               $0        $187,465
         Itemized Breakdown by Firm
               Firm Name                           Role
         i     Hueston Hennigan                    Special Counsel                           $0              $0               $0        $102,583
         ii    Holland & Hart                      Special Counsel                           $0              $0               $0         $18,597
         iii   Hogan Lovells                       Other                                     $0              $0               $0         $66,285

                                                                                    Approved        Approved       Paid Current       Paid
                                                                                  Current Month    Cumulative         Month         Cumulative
b.       Debtor's professional fees & expenses (nonbankruptcy) Aggregate Total

         Itemized Breakdown by Firm
               Firm Name                           Role
         i
         ii
c.       All professional fees and expenses (debtor & committees)

Part 6: Postpetition Taxes                                                                         Current Month              Cumulative

a.   Postpetition income taxes accrued (local, state, and federal)                                                  $0                          $0
b.   Postpetition income taxes paid (local, state, and federal)                                                     $0                          $0
c.   Postpetition employer payroll taxes accrued                                                                    $0                          $0
d.   Postpetition employer payroll taxes paid                                                                       $0                          $0
e.   Postpetition property taxes paid                                                                               $0                          $0
f.   Postpetition other taxes accrued (local, state, and federal)                                                   $0                          $0
g.   Postpetition other taxes paid (local, state, and federal)                                                      $0                          $0

Part 7: Questionnaire - During this reporting period:

a.   Were any payments made on prepetition debt? (if yes, see Instructions)                  Yes        No
b.   Were any payments made outside the ordinary course of business                          Yes        No
     without court approval? (if yes, see Instructions)
c.   Were any payments made to or on behalf of insiders?                                     Yes        No
d.   Are you current on postpetition tax return filings?                                     Yes        No
e.   Are you current on postpetition estimated tax payments?                                 Yes        No
f.   Were all trust fund taxes remitted on a current basis?                                  Yes        No
g.   Was there any postpetition borrowing, other than trade credit?                          Yes        No
     (if yes, see Instructions)
h.   Were all payments made to or on behalf of professionals approved by                     Yes        No      N/A
     the court?
i.   Do you have:            Worker's compensation insurance?                                Yes        No
                                  If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
                             Casualty/property insurance?                                    Yes        No
                                  If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
                             General liability insurance?                                    Yes        No
                                  If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)


UST Form 11-MOR (06/07/2021)                                                  3
            Case 2:21-bk-10826-BB                  Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36                               Desc
                                                    Main Document    Page 4 of 33
Debtor's Name Kfir Gavrieli                                                                                   Case No. 21-10826


j.      Has a plan of reorganization been filed with the court?                           Yes          No
k.      Has a disclosure statement been filed with the court?                             Yes          No
l.      Are you current with quarterly U.S. Trustee fees as                               Yes          No
        set forth under 28 U.S.C. § 1930?

Part 8: Individual Chapter 11 Debtors (Only)

a.      Gross income (receipts) from salary and wages                                                               $0
b.      Gross income (receipts) from self-employment                                                                $0
c.      Gross income from all other sources                                                                  $21,795
d.      Total income in the reporting period (a+b+c)                                                         $21,795
e.      Payroll deductions                                                                                          $0
f.      Self-employment related expenses                                                                            $0
g.      Living expenses                                                                                             $0
h.      All other expenses                                                                                          $0
i.      Total expenses in the reporting period (e+f+g+h)                                                            $0
j.      Difference between total income and total expenses (d-i)                                             $21,795
k.      List the total amount of all postpetition debts that are past due                                           $0
l. Are you required to pay any Domestic Support Obligations as defined by 11            Yes       No
   U.S.C § 101(14A)?
m. If yes, have you made all Domestic Support Obligation payments?                      Yes       No        N/A

                                                     Privacy Act Statement
28 U.S.C. § 589b authorizes the collection of this information, and provision of this information is mandatory under 11 U.S.C.
§§ 704, 1106, and 1107. The United States Trustee will use this information to calculate statutory fee assessments under 28
U.S.C. § 1930(a)(6). The United States Trustee will also use this information to evaluate a chapter 11 debtor's progress
through the bankruptcy system, including the likelihood of a plan of reorganization being confirmed and whether the case is
being prosecuted in good faith. This information may be disclosed to a bankruptcy trustee or examiner when the information
is needed to perform the trustee's or examiner's duties or to the appropriate federal, state, local, regulatory, tribal, or foreign
law enforcement agency when the information indicates a violation or potential violation of law. Other disclosures may be
made for routine purposes. For a discussion of the types of routine disclosures that may be made, you may consult the
Executive Office for United States Trustee's systems of records notice, UST-001, "Bankruptcy Case Files and Associated
Records." See 71 Fed. Reg. 59,818 et seq. (Oct. 11, 2006). A copy of the notice may be obtained at the following link: http://
www.justice.gov/ust/eo/rules_regulations/index.htm. Failure to provide this information could result in the dismissal or
conversion of your bankruptcy case or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).


I declare under penalty of perjury that the foregoing Monthly Operating Report and its supporting
documentation are true and correct and that I have been authorized to sign this report on behalf of the
estate.


/s/ Robert Kors                                                                 Robert Kors
Signature of Responsible Party                                                  Printed Name of Responsible Party

Trustee                                                                         08/23/2021
Title                                                                           Date




UST Form 11-MOR (06/07/2021)                                                4
        Case 2:21-bk-10826-BB Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36            Desc
                       UNITED STATES DEPARTMENT
                                Main Document     OF JUSTICE
                                                Page 5 of 33
                       OFFICE OF THE UNITED STATES TRUSTEE
                          CENTRAL DISTRICT OF CALIFORNIA
In Re:                                          CHAPTER 11 (NON-BUSINESS)
   KFIR GAVRIELI
                                                Case Number:               2:21-BK-10826 BB
                                                Operating Report Number:            8
                                  Debtor(s).    For the Month Ending:       7/28/21 - 7/31/21

                         I. CASH RECEIPTS AND DISBURSEMENTS
                                A. (GENERAL 1 ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL 1 ACCOUNT REPORTS                        5,483,213.55

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL 1                             5,442,900.18
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                               40,313.37

4. RECEIPTS DURING CURRENT PERIOD:                                                  21,794.87
                   Investment Income
   Other (Specify)                                            21,794.87
                   (Jefferson)
   Other (Specify)
   Other (Specify)
   Other (Specify)

5. BALANCE:                                                                         62,108.24

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD                                       0.00

7. ENDING BALANCE:                                                                  62,108.24

8. GENERAL 1 Account Number(s):                 x6814

  Depository Name & Location:                   East West Bank
                                                135 N Los Robles Avenue, Pasadena CA 91101




                                               Page 1 of 23
       Case 2:21-bk-10826-BB Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36 Desc
         TOTAL DISBURSEMENTSMain
                               FROM  GENERAL Page
                                   Document    1 ACCOUNT
                                                    6 of 33 FOR CURRENT PERIOD


  Date     Check
mm/dd/yyyy Number         Payee                        Purpose                Amount




                                     TOTAL DISBURSEMENTS THIS PERIOD:                  0.00




                                        Page 2 of 23
           Case 2:21-bk-10826-BB          Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36    Desc
                                             GENERAL
                                           Main       1 ACCOUNT
                                                Document    Page 7 of 33
                                            BANK RECONCILIATION

                   Bank Statement Date:       7/28/21 - 7/31/21      Balance on Statement:   $62,108.24

Plus deposits in transit:
                                                Deposit Date            Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                          0.00

Less Outstanding Checks:
                    Check Number                Check Date               Check Amount




TOTAL OUTSTANDING CHECKS:                                                                          0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                       $62,108.24




                                                      Page 3 of 23
        Case 2:21-bk-10826-BB Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36      Desc
                        I. CASH RECEIPTS AND DISBURSEMENTS
                                  Main Document  Page 8 of 33
                               B. (GENERAL 2 ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL 2 ACCOUNT REPORTS                  3,836,761.53

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL 2                       3,836,761.53
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                              0.00

4. RECEIPTS DURING CURRENT PERIOD:                                                 0.00
   Other (Specify)                                            0.00
   Other (Specify)                                            0.00

5. BALANCE:                                                                        0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:                                                0.00

7. ENDING BALANCE:                                                                 0.00

8. GENERAL 2 Account Number(s):            x6821

  Depository Name & Location:              East West Bank
                                           135 N Los Robles Avenue, Pasadena CA 91101




                                          Page 4 of 23
       Case 2:21-bk-10826-BB Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36 Desc
       TOTAL DISBURSEMENTS FROM
                              Main GENERAL
                                   Document 2 ACCOUNT
                                               Page 9 of FOR
                                                         33 CURRENT PERIOD

  Date     Check
mm/dd/yyyy Number        Payee                         Purpose            Amount




                                   TOTAL DISBURSEMENTS THIS PERIOD:            0.00




                                        Page 5 of 23
          Case 2:21-bk-10826-BB          Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36   Desc
                                            GENERAL
                                          Main       2 ACCOUNT
                                               Document    Page 10 of 33
                                           BANK RECONCILIATION

                  Bank Statement Date:       7/28/21 - 7/31/21      Balance on Statement:      $0.00

Plus Deposits in Transit:
                                               Deposit Date            Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                       0.00

Less Outstanding Checks:
                    Check Number               Check Date               Check Amount




TOTAL OUTSTANDING CHECKS:                                                                       0.00

Bank Statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                         $0.00




                                                     Page 6 of 23
        Case 2:21-bk-10826-BB Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36      Desc
                        I. CASH RECEIPTS AND DISBURSEMENTS
                                 Main Document   Page 11 of 33
                               C. (GENERAL 3 ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL 3 ACCOUNT REPORTS                          0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL 3                               0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                              0.00

4. RECEIPTS DURING CURRENT PERIOD:                                                 0.00
   (Transfer from DIP General acct)

5. BALANCE:                                                                        0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:                                                0.00

7. ENDING BALANCE:                                                                 0.00

8. GENERAL 3 Account Number(s):            x7290

  Depository Name & Location:              East West Bank
                                           135 N Los Robles Avenue, Pasadena CA 91101




                                          Page 7 of 23
       Case 2:21-bk-10826-BB Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36 Desc
       TOTAL DISBURSEMENTS FROM    GENERAL 3 ACCOUNT
                              Main Document    Page 12 ofFOR
                                                          33 CURRENT PERIOD

  Date     Check
mm/dd/yyyy Number        Payee                         Purpose            Amount




                                   TOTAL DISBURSEMENTS THIS PERIOD:            0.00




                                        Page 8 of 23
          Case 2:21-bk-10826-BB          Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36   Desc
                                            GENERAL
                                          Main       3 ACCOUNT
                                               Document    Page 13 of 33
                                           BANK RECONCILIATION

                  Bank Statement Date:       7/28/21 - 7/31/21      Balance on Statement:      $0.00

Plus Deposits in Transit:
                                               Deposit Date            Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                       0.00

Less Outstanding Checks:
                    Check Number               Check Date               Check Amount




TOTAL OUTSTANDING CHECKS:                                                                       0.00

Bank Statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                         $0.00




                                                     Page 9 of 23
        Case 2:21-bk-10826-BB Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36       Desc
                        I. CASH RECEIPTS AND DISBURSEMENTS
                                 Main Document   Page 14 of 33
                                  D. (TAX ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS                                 0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX                                      0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                               0.00

4. RECEIPTS DURING CURRENT PERIOD:                                                  0.00
   (Transfer from DIP General acct)

5. BALANCE:                                                                         0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:                                                 0.00

7. ENDING BALANCE:                                                                  0.00

8. TAX Account Number(s):                   x6828

  Depository Name & Location:               East West Bank
                                            135 N Los Robles Avenue, Pasadena CA 91101




                                          Page 10 of 23
       Case 2:21-bk-10826-BB Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36   Desc
          TOTAL DISBURSEMENTS   FROM
                              Main    TAX ACCOUNT
                                   Document          FOR
                                               Page 15    CURRENT PERIOD
                                                       of 33

  Date     Check
mm/dd/yyyy Number        Payee                           Purpose           Amount




                                   TOTAL DISBURSEMENTS THIS PERIOD:              0.00




                                         Page 11 of 23
          Case 2:21-bk-10826-BB          Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36    Desc
                                                TAX ACCOUNT
                                          Main Document    Page 16 of 33
                                           BANK RECONCILIATION

                  Bank Statement Date:       7/28/21 - 7/31/21       Balance on Statement:      $0.00

Plus Deposits in Transit:
                                               Deposit Date             Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                        0.00

Less Outstanding Checks:
                    Check Number               Check Date                Check Amount




TOTAL OUTSTANDING CHECKS:                                                                        0.00

Bank Statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                          $0.00




                                                     Page 12 of 23
        Case 2:21-bk-10826-BB Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36       Desc
                        I. CASH RECEIPTS AND DISBURSEMENTS
                                 Main Document   Page 17 of 33
                                  E. (CAR ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR CAR ACCOUNT REPORTS                               800.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR CAR                                    800.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                               0.00

4. RECEIPTS DURING CURRENT PERIOD:                                                  0.00


5. BALANCE:                                                                         0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:                                                 0.00

7. ENDING BALANCE:                                                                  0.00

8. CAR Account Number(s):                   x6835

  Depository Name & Location:               East West Bank
                                            135 N Los Robles Avenue, Pasadena CA 91101




                                          Page 13 of 23
       Case 2:21-bk-10826-BB Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36   Desc
          TOTAL DISBURSEMENTS   FROM
                              Main    CAR ACCOUNT
                                   Document          FOR
                                               Page 18    CURRENT PERIOD
                                                       of 33

  Date     Check
mm/dd/yyyy Number        Payee                           Purpose           Amount




                                   TOTAL DISBURSEMENTS THIS PERIOD:              0.00




                                         Page 14 of 23
          Case 2:21-bk-10826-BB          Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36    Desc
                                                CAR ACCOUNT
                                          Main Document    Page 19 of 33
                                           BANK RECONCILIATION

                  Bank Statement Date:       7/28/21 - 7/31/21       Balance on Statement:      $0.00

Plus Deposits in Transit:
                                               Deposit Date             Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                        0.00

Less Outstanding Checks:
                    Check Number               Check Date                Check Amount




TOTAL OUTSTANDING CHECKS:                                                                        0.00

Bank Statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                          $0.00




                                                     Page 15 of 23
        Case 2:21-bk-10826-BB Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36       Desc
                        I. CASH RECEIPTS AND DISBURSEMENTS
                                 Main Document   Page 20 of 33
                                F. (TRUSTEE ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR TRUSTEE ACCOUNT REPORTS                     9,021,782.24

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TRUSTEE                                  0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                       9,021,782.24

4. RECEIPTS DURING CURRENT PERIOD:                                                  0.00
   Other (Specify)
   Other (Specify)
   Other (Specify)

5. BALANCE:                                                                 9,021,782.24

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:                                                 0.00

7. ENDING BALANCE:                                                          9,021,782.24

8. TRUSTEE Account Number(s):               x7654

  Depository Name & Location:               East West Bank
                                            135 N Los Robles Avenue, Pasadena CA 91101




                                          Page 16 of 23
       Case 2:21-bk-10826-BB Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36   Desc
        TOTAL DISBURSEMENTS Main
                              FROMDocument
                                    TRUSTEE ACCOUNT    FOR
                                               Page 21 of 33 CURRENT PERIOD

  Date     Check
mm/dd/yyyy Number        Payee                           Purpose           Amount




                                   TOTAL DISBURSEMENTS THIS PERIOD:              0.00




                                         Page 17 of 23
          Case 2:21-bk-10826-BB          Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36       Desc
                                          MainTRUSTEE ACCOUNT
                                               Document    Page 22 of 33
                                           BANK RECONCILIATION

                  Bank Statement Date:       7/28/21 - 7/31/21       Balance on Statement:   $9,021,782.24

Plus Deposits in Transit:
                                               Deposit Date             Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                             0.00

Less Outstanding Checks:
                    Check Number               Check Date                Check Amount




TOTAL OUTSTANDING CHECKS:                                                                             0.00

Bank Statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                       $9,021,782.24




                                                     Page 18 of 23
          Case 2:21-bk-10826-BB      Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36   Desc
                                  I.G Main
                                      SUMMARY   SCHEDULE
                                           Document    PageOF
                                                           23 CASH
                                                              of 33

ENDING BALANCES FOR THE PERIOD:

                                          General 1 Account:         62,108.24
                                          General 2 Account:              0.00    CLOSED 7/6/21
                                          General 3 Account:              0.00    CLOSED 7/6/21
    Other Accounts:                            Tax Account:               0.00
                                               Car Account:               0.00    CLOSED 7/1/21
                                           Trustee Account:       9,021,782.24
     Other Monies:
                                     Petty Cash (from below):              0.00

TOTAL CASH AVAILABLE:                                                                   9,083,890.48


Petty Cash Transactions:
        Date               Purpose                                Amount




TOTAL PETTY CASH TRANSACTIONS:                                                                 0.00




                                                Page 19 of 23
            Case 2:21-bk-10826-BB Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36                                         Desc
                      II. STATUS OF PAYMENTS   TO SECURED
                                     Main Document         CREDITORS,
                                                     Page 24 of 33    LESSORS
                            AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                              Post-Petition
                                   Frequency of Payments                   payments not made
   Creditor, Lessor, Etc.                (Mo/Qtr)        Amount of Payment     (Number)                                    Total Due
Jason Fung                        Due at maturity (9/30/23)                          0.00                        0                      0.00
Ravi Sarin                        Due at maturity (10/31/23)                         0.00                        0                      0.00
Sonia Yu                          Due at maturity (9/30/23)                          0.00                        0                      0.00
                                  Due at maturity (1/25/23) or
Casa Hermosa                      as collateral is liquidated
                                                                                     0.00                        0                      0.00
Dikla Unatin                        NA - Judgment Lien *                             0.00                        0                      0.00
Dean Unatin                         NA - Judgment Lien *                             0.00                        0                      0.00

Metro Art Brentwood
                                            Monthly                              4,670.00                        0                      0.00
(apartment lease)
Drive Insurance /
Progressive West Insurance                  Monthly                               370.49                         0                      0.00
(auto insurance)
National General Insurance
                                          Semi-annual                             383.88                         0                      0.00
Company (auto insurance)
Lincoln Financial Group
                                             Annual                              2,670.00                        0                      0.00
(term life insurance)
Amica Mutual Insurance
                                            Monthly                                46.01                         0                      0.00
(renters insurance)


* - This judgment is on appeal and any related claim is disputed, hence no amonts are shown for any potential post-petition payments.



                                                                                                  TOTAL DUE:                            0.00


                                                    V. INSURANCE COVERAGE

                                                                       Amount of             Policy Expiration          Premium Paid
                                       Name of Carrier                 Coverage                    Date                 Through (Date)
         Renters Insurance        Amica Mutual Insurance           $       100,000.00             3/2/2022                  8/2/2021
            Life Insurance        Lincoln Financial Group          $    10,000,000.00             3/20/2022                3/20/2022
   Auto Insurance (Tesla)         Drive Insurance                  $       100,000.00            8/22/2021                 8/22/2021
Auto Insurance (Mercedes)         National General Ins             $        30,000.00            12/18/2021                12/18/2021




                                                                 Page 20 of 23
         Case 2:21-bk-10826-BB Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36         Desc
                        VI. UNITED STATES
                                 Main     TRUSTEE
                                      Document     QUARTERLY
                                                 Page 25 of 33 FEES
                                     (TOTAL PAYMENTS)

Quarterly Period       Total                                                         Quarterly Fees
 Ending (Date)     Disbursements   Quarterly Fees         Date Paid   Amount Paid     Still Owing
                                                                                               0.00
 31-Mar-2021           12,904.64           325.00       21-Apr-2021         325.00             0.00
 30-Jun-2021          241,088.20           964.35       10-Aug-2021         964.35             0.00
                                                                                               0.00
                                                                                               0.00
                                                                                               0.00
                                                                                               0.00
                                                                                               0.00
                                                                                               0.00
                                                                                               0.00
                                                                                               0.00
                                                                                               0.00
                                                                                               0.00
                                                                                               0.00
                                                                                               0.00
                                                                                               0.00
                                                                                               0.00
                                                                                               0.00
                                                                                               0.00
                                                                                               0.00




                                                Page 21 of 23
 Case 2:21-bk-10826-BB Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36             Desc
               VI SCHEDULE OFDocument
                        Main  COMPENSATION
                                         PagePAID
                                             26 of TO
                                                   33 INSIDERS

                            Date of Order                                            Gross
                             Authorizing                                        Compensation Paid
Name of Insider             Compensation          Authorized Gross Compensation During the Month

     None




                  VII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                            Date of Order
                             Authorizing                                         Amount Paid
Name of Insider             Compensation                   Description          During the Month

     None




                                        Page 22 of 23
           Case 2:21-bk-10826-BB          Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36        Desc
Kfir Gavrieli                              Main Document    Page 27 of 33
July 28 - 31 Spending Analysis



DIP Budget Categories                              DIP Gen 1 Chase CC              July 28 - 31
Residence (incl Rent & Upkeep)                          0.00     0.00                    0.00
Utilities                                               0.00   304.40                  304.40
Food and Housekeeping Supplies                          0.00    65.71                   65.71
Clothing, Laundry, and Dry Cleaning                     0.00     0.00                    0.00
Personal Care Products and Services                     0.00     0.00                    0.00
Medical and Dental Expenses                             0.00   803.00                  803.00
Transportation                                          0.00     9.00                    9.00
Books/Magazines/Home Entertainment                      0.00     5.99                    5.99
Recreation                                              0.00     0.00                    0.00
Insurance                                               0.00     0.00                    0.00
Other Expenditures                                      0.00     0.00                    0.00
Charitable and Religious Contributions                  0.00     0.00                    0.00
                                                          0.00      1,188.10          1,188.10

Notes:

Amounts charged to the Chase credit card were summarized into the format of the DIP budget,
as shown above. These amounts are paid in arrears and so will be paid in August.

The amounts above have been preliminarily categorized based on the location where the
expense was incurred and no effort has been made to identify or reclassify any amounts relating
to the Debtor's investment activities into the "Other Expenditures" category.




                                                          Page 23 of 23
Case 2:21-bk-10826-BB   Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36   Desc
                         Main Document    Page 28 of 33
Case 2:21-bk-10826-BB   Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36   Desc
                         Main Document    Page 29 of 33
Case 2:21-bk-10826-BB   Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36   Desc
                         Main Document    Page 30 of 33
Case 2:21-bk-10826-BB   Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36   Desc
                         Main Document    Page 31 of 33
Case 2:21-bk-10826-BB   Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36   Desc
                         Main Document    Page 32 of 33
Case 2:21-bk-10826-BB   Doc 431 Filed 08/23/21 Entered 08/23/21 12:32:36   Desc
                         Main Document    Page 33 of 33
